Case 1:19-cr-00125-ABJ Document 19-11 Filed 05/10/19 Page 1 of 11




               Exhibit
                 11
        Case 1:19-cr-00125-ABJ Document 19-11 Filed 05/10/19 Page 2 of 11



               Office of the Inspector General
               U.S. Department of Justice




    Audit of the National Security
     Division’s Enforcement and
 Administration of the Foreign Agents
           Registration Act




Audit Division 16-24                                          September 2016
      Case 1:19-cr-00125-ABJ Document 19-11 Filed 05/10/19 Page 3 of 11




        AUDIT OF THE NATIONAL SECURITY DIVISION’S
     ENFORCEMENT AND ADMINISTRATION OF THE FOREIGN
                AGENTS REGISTRATION ACT

                            EXECUTIVE SUMMARY

       The Foreign Agents Registration Act of 1938 (FARA), 22 U.S.C § 611 et seq.,
as amended, is a disclosure statute that requires persons acting as agents of
foreign principals in a political or quasi-political capacity to make periodic public
disclosure of their relationship with the foreign principal, as well as activities,
receipts, and disbursements in support of those activities. According to the
Department of Justice (Department), this disclosure facilitates evaluation by the
government and the American people of the statements and activities of such
persons in light of their function as foreign agents. The FARA Registration Unit
(FARA Unit) of the Counterintelligence and Export Control Section (CES) within the
Department’s National Security Division (NSD) is responsible for the administration
and enforcement of the Act. A willful failure to register as an agent of a foreign
principal may result in criminal prosecution and a sentence of a fine and up to 5
years in prison. There also is a civil enforcement provision that permits the
Department to seek to enjoin a party from acting as an agent of a foreign principal
in violation of FARA.

      This review was initiated in response to a requirement by the U.S. House of
Representatives Committee on Appropriations that the OIG review the
Department's enforcement of FARA. Based on this direction, our audit objectives
were to review and evaluate the monitoring and enforcement actions taken by the
Department to ensure appropriate registration, and to identify areas for the
Department to consider seeking legislative or administrative improvements.

       During our audit, we found that the number of active FARA registrations
peaked in the 1980s, with a high of 916 active registrations in 1987, and began to
fall sharply in the mid-1990s. The Department has not performed an analysis on
the decline, but NSD officials speculated that the imposition of FARA registration
fees in 1993 and the passage of the Lobbying Disclosure Act (LDA), which carved
out a significant exemption to FARA in 1995, were likely factors. In addition to the
declining trend in registrations, we also found that there historically have been very
few FARA prosecutions. Between 1966 and 2015 the Department only brought
seven criminal FARA cases – one resulted in a conviction at trial for conspiracy to
violate FARA and other statutes, two pleaded guilty to violating FARA, two others
pleaded guilty to non-FARA charges, and the remaining two cases were dismissed.
We were also told by NSD that the Department has not sought civil injunctive relief
under FARA since 1991.

      In discussions with several Federal Bureau of Investigation (FBI)
counterintelligence agents and Assistant United States Attorneys (AUSA), as well as
NSD officials, we found differing understandings between field agents and
prosecutors and NSD officials about the intent of FARA as well as what constitutes a


                                          i
      Case 1:19-cr-00125-ABJ Document 19-11 Filed 05/10/19 Page 4 of 11



“FARA case.” The primary difference stemmed from the belief of investigators that
investigations conducted pursuant to a separate criminal provision, 18 U.S.C. § 951
(Section 951), were FARA cases. However, NSD officials stated that unlike FARA
and the LDA, Section 951 can be aimed at political or non-political activities of
agents under the control of foreign governments. Although registration under FARA
can serve as the required notification to the Attorney General under Section 951,
the criminal activity targeted is different. According to NSD officials, who must
approve both FARA and Section 951 cases, a true FARA case can only be brought
pursuant to 22 U.S.C. § 611, et seq., and these officials stated that NSD currently
is engaged in ongoing outreach activities that will help better educate investigators
about FARA. We believe these differing understandings are indicative of the lack of
a comprehensive Department enforcement strategy on FARA, which the
Department should develop and integrate with its overall national security efforts.

       Further, the majority of those agents interviewed believed that NSD’s review
of what they believed to be FARA cases was generally slow and that NSD is
reluctant to approve these charges. Some investigators believed that NSD has a
clear preference toward pursuing registration for alleged FARA violators rather than
seeking prosecution, which in their opinion, leaves an important counterintelligence
tool underutilized. NSD officials told us that they believed that even though
criminal penalties are available under FARA, the primary goal of FARA is in fact to
ensure appropriate registration and public disclosure. These NSD officials also
disputed that there is any reluctance on their part to approve either true FARA or
Section 951 cases, and stated that they approve charges when the evidence
presented leads them to judge that a provable willful violation exists.

        Timely submission of required documentation is essential for full and
complete public disclosure. However, we found in our testing that 62 percent of
initial registrations were untimely, and that 50 percent of registrants filed at least
one supplemental statement late. We also found that NSD needs to improve its
controls and oversight of FARA registrations, particularly involving its inspections of
registered foreign agents and enforcing the complete and timely submission of
required documentation. Agents of foreign principals are required to maintain
records of activities on behalf of their principal for the duration of the agreement
and 3 years thereafter. These records are subject to inspection by the NSD’s FARA
Unit. If an inspection identifies deficiencies in an agent’s disclosures, the FARA Unit
advises the registrant of the deficiencies and actions required for resolution. We
noted, however, that several inspection recommendations issued by the FARA unit
still remained unresolved and believe that NSD can further improve its monitoring
efforts by developing a policy to ensure appropriate resolution of recommendations
identified in its inspection reports. NSD stressed to us that because the FARA Unit
has limited staff and considerable responsibilities follow-up can be difficult. We
understand this challenge but believe improvements can still be made.

       With regard to potential legislative improvements, NSD officials stated that a
major difficulty is a lack of authority to compel the production of information from
persons who may be agents. As a result, NSD is currently pursuing civil
investigative demand (CID) authority from Congress in order to enhance its ability


                                           ii
      Case 1:19-cr-00125-ABJ Document 19-11 Filed 05/10/19 Page 5 of 11



to assess the need for potential agents to register. While we concur that CID could
be a useful tool for NSD, there are important competing considerations at stake,
and we believe that any expansion of such authority must also include appropriate
controls and oversight to ensure it is used appropriately. Another difficulty NSD
cited relates to the breadth and scope of existing exemptions to the FARA
registration requirement and determining whether activities performed by certain
groups, such as think tanks, non-governmental organizations, university and
college campus groups, foreign media entities, and grassroots organizations that
may receive funding and direction from foreign governments fall within or outside
those exemptions. According to the FARA Unit, these types of organizations
generally claim that they act independently of foreign control or are not serving a
foreign interest and are not required to register.

       NSD officials also told us that the enactment of the LDA in 1995 may have
contributed to the recent decline in FARA registrations. The LDA focuses on those
engaged in lobbying activities on behalf of domestic and foreign interests and those
agents of foreign principals who engage in lobbying activities and who register
under the LDA, and, as a result, are exempt from registration under FARA.
However, NSD believes that because FARA disclosure requirements are more
rigorous than those of the LDA, those lobbying on behalf of foreign commercial
interests should not be exempt from FARA registration. We believe that the
development of an enforcement strategy for FARA cases should include an
assessment of the LDA exemption and its impact to determine if legislative changes
should be sought.

       In this report we make 14 recommendations to help improve NSD’s
enforcement and administration of FARA. We found that several of these
recommendations were similar to those made over the years in reports by the
Government Accountability Office, and its predecessor the General Accounting
Office, and by public interest organizations, and that these recommendations
should be seriously considered if the purposes of FARA are to be fully realized.




                                          iii
        Case 1:19-cr-00125-ABJ Document 19-11 Filed 05/10/19 Page 6 of 11




         AUDIT OF THE NATIONAL SECURITY DIVISION’S
      ENFORCEMENT AND ADMINISTRATION OF THE FOREIGN
                 AGENTS REGISTRATION ACT

                                     TABLE OF CONTENTS


INTRODUCTION ............................................................................................ 1

        History of FARA ................................................................................... 2

        NSD’s Administration and Enforcement of FARA ....................................... 3

        FARA Registration Trends ...................................................................... 5

        OIG Audit Approach ............................................................................. 6

        Prior Reports ....................................................................................... 7

FINDINGS AND RECOMMENDATIONS ............................................................... 8

        Efforts to Enforce FARA......................................................................... 8

        Administration and Monitoring of FARA Registrations .............................. 13

        Other Possible Legislative Improvements that the Department Might Seek 17

        Conclusion ........................................................................................ 21

        Recommendations ............................................................................. 21

STATEMENT ON INTERNAL CONTROLS........................................................... 23

STATEMENT ON COMPLIANCE WITH LAWS AND REGULATIONS ......................... 24

APPENDIX 1: OBJECTIVES, SCOPE, AND METHODOLOGY................................. 25

APPENDIX 2: PRIOR REPORTS INVOLVING FARA ............................................ 27

APPENDIX 3: NATIONAL SECURITY DIVISION'S RESPONSE TO
            THE DRAFT REPORT ................................................................ 29

APPENDIX 4: OFFICE OF THE INSPECTOR GENERAL ANALYSIS AND SUMMARY
            OF ACTIONS NECESSARY TO CLOSE THE REPORT ....................... 37
       Case 1:19-cr-00125-ABJ Document 19-11 Filed 05/10/19 Page 7 of 11



number of cases submitted for review, the amount of time such review takes, and
the final determination made on the case. We believe this will enable the
Department to assess and improve its handling of FARA cases. In particular, trends
could be determined regarding what case information has been used to move
forward with prosecutions, or whether NSD is making determinations on a timely
basis.

Civil Enforcement of FARA

       In addition to criminal penalties, FARA allows the Department to seek civil
injunctive relief when it identifies a foreign agent it believes to be in violation of the
statute. In order to seek injunctive relief, the Attorney General may petition the
appropriate U.S. District Court for an order temporarily or permanently disallowing
the alleged foreign agent from acting as an agent of a foreign principal. This type
of remedy could be sought in instances where an alleged agent failed to register or
was delinquent in filing their supplemental statements. It could also be used in
instances where a registered foreign agent fails to address recommendations
stemming from an inspection by the FARA Unit.

       When we inquired about the Department’s use of injunctive relief, we were
told that it has not made use of the remedy since 1991, for several reasons. First,
according to FARA Unit staff, in order to pursue a petition seeking to enforce
registration, the Department must have specific evidence of foreign direction and
control to be successful. According to these staff members, it is rare that such
evidence exists. In addition, we were told that, as a matter of practice, before the
unit would seek injunctive relief that will require registration or remedying
delinquent filings, it would have to have sought voluntary registration and received
a direct refusal. According to the FARA Unit, they do not typically encounter such
scenarios.

       FARA Unit staff also told us that the unit sought authority to impose civil
fines for delinquencies twice in the 1990s, without success. However, current staff
added that they would be reluctant to seek civil fines at present because it would
be counterproductive in that it could serve as a deterrent to disclosure to seek fines
for lateness against a registrant who is otherwise in compliance with FARA, and it
would add administrative costs to the unit’s work.

       Nevertheless, based on the widespread delinquencies we found, we believe
that there may be circumstances in which an injunctive remedy or other penalty is
merited. For instance, as discussed later in this report, when we reviewed FARA
Unit inspection reports from 2008 to 2014, we found instances where the unit
issued recommendations to the registrant requesting submission of late
supplemental statements; however, the requested supplemental statements do not
appear in the FARA database, and appear to remain delinquent despite the
inspection and notification of the deficiencies. Although we are not questioning that
NSD needs to have the ability to use its discretion when deciding whether to pursue
criminal penalties or an injunctive remedy against an alleged violator of FARA, we




                                           12
      Case 1:19-cr-00125-ABJ Document 19-11 Filed 05/10/19 Page 8 of 11



believe NSD should ensure that it appropriately utilizes all of the enforcement tools
available to it.

Administration and Monitoring of FARA Registrations

       The FARA Unit is responsible for the monitoring of new and existing FARA
registrations on an ongoing basis. This includes receiving, reviewing and
processing documentation and payments, and addressing late or inaccurate
submissions. As of the end of calendar year 2014, the FARA Unit was responsible
for a foreign agent registrant pool of 360 agents representing 561 foreign
principals. We tested documentation dating back to 2013 from a judgmentally
selected risk-based sample of 78 FARA registrants, representing approximately
22 percent of the total, to evaluate the effectiveness of the FARA Unit’s monitoring
efforts. Generally, we found that the required documents were complete.
However, we also found that documents were routinely submitted late, and in some
instances registrants had ceased submitting required documentation entirely.
These findings are further detailed in the sections below.

Identifying Potential Registrants

       The FARA Unit attempts to identify and make contact with individuals or
entities that may have an obligation to register under FARA. Identification is made
primarily through review of a range of publications, web sites, and LDA filings for
indications of a connection between a potential agent and a foreign principal.
Potential registrants may also be identified through review of existing registrant
information, or through referral from other government offices or agencies, or from
the public.

        When a potential obligation to register is found, the unit issues a letter of
inquiry to the potential registrant advising of FARA requirements, and requests
additional information relevant to registration status. The FARA Unit has found that
most of the recipients of such letters responded within what it has considered to be
a reasonable amount of time and either register or offer what the unit finds to be
sufficient explanation that FARA requirements do not apply to them. If there is no
response to the letter, a seemingly false response, or another reason to believe a
significant FARA offense has been committed, FARA personnel will refer the matter
to the FBI.

       The FARA Unit stated it has issued approximately 130 letters of inquiry over
the past ten years. Thirty-eight of the recipients were found to have an obligation
to register under FARA, and subsequently did so. The remaining recipients were
found to either have no obligation to register, or the FARA Unit is continuing to seek
additional information to make a determination.

New Registrations

       Thirteen of the 78 agent files from 2013 to 2015 that we reviewed had
registrations that were initiated after January 1, 2013. We considered these to be


                                         13
       Case 1:19-cr-00125-ABJ Document 19-11 Filed 05/10/19 Page 9 of 11



Unit has limited staff and considerable responsibilities follow-up on inspection
reports can be difficult. We understand this challenge but believe improvements
can still be made. We recommend that NSD further improve its overall monitoring
efforts by developing a policy and practices that ensure appropriate and timely
follow-up and resolution of findings identified in its inspection reports.

Other Possible Legislative Improvements that the Department Might Seek

      Throughout this audit we discussed with NSD and FBI officials whether there
were any legislative improvements that the Department might seek to FARA that
would help in its efforts to administer and enforce the law. The FBI did not have
any suggestions but the NSD officials indicated that in recent years they have
pursued some key legislative changes to FARA, but these efforts have largely been
unsuccessful.

       One area that was identified as a possible subject for such amendments is
the statutory exemptions to FARA’s registration requirement. There are a number
of statutory exemptions to FARA registration requirements, which were summarized
on the NSD website as of January 2016 as follows:

      Diplomats and officials of foreign governments, and their staffs, if properly
       recognized by the U.S. State Department.
      Persons whose activities are of a purely commercial nature or solely of a
       religious, scholastic, academic, scientific or fine arts nature.
      Certain soliciting or collecting of funds to be used for medical aid, or for food
       and clothing to relieve human suffering.
      Lawyers engaged in legal representation of foreign principals in the courts or
       similar type proceedings, so long as the attorney does not try to influence
       policy at the behest of their client.
      Any agent who is engaged in lobbying activities and is registered under the
       Lobbying Disclosure Act if the representation is on behalf of a foreign
       commercial interest rather than a foreign government or foreign political
       party.

        NSD officials indicated to us that broadly worded exemptions make criminal
or civil enforcement difficult, though they did not propose any specific changes to
these categories. We believe that this is an area that the Department should
examine to determine if additional refinement of these categories is warranted.

The Lobbying Disclosure Act and FARA

       FARA Unit staff believed that the passage of the Lobbying Disclosure Act
(LDA) in 1995 contributed to the steep decline in FARA registrations in the years
that followed. We were told that because the LDA allowed agents representing
foreign commercial interests to register as lobbyists under LDA, rather than as



                                           17
      Case 1:19-cr-00125-ABJ Document 19-11 Filed 05/10/19 Page 10 of 11



foreign agents under FARA, FARA is now largely limited to those who represent
foreign governmental and political party interests.

       In the FARA Unit’s judgment, registration and disclosure requirements under
the LDA are less stringent and result in less transparency than FARA, specifically
with respect to funds transacted and activities performed. In addition, unlike FARA,
lobbyists with income or expenses below certain thresholds are not required to
register under LDA. If a lobbyist representing a foreign commercial interest does
not meet LDA thresholds, that lobbyist may have no obligation to register under
either statute, because the activity serves a commercial rather than foreign
governmental or political interest. Moreover, the LDA is administered by the
Congress and, according to the FARA Unit, the LDA staffs who reside in the U.S.
Senate and U.S. House of Representatives do not perform inspections of
registrants, as the FARA Unit does for FARA registrants. FARA Unit staff also
expressed concern that because of the LDA amendments to FARA, foreign
governmental and commercial interests, which are not always as distinct from one
another as in the United States, could use LDA as a loophole to avoid FARA
registration and disclosure, even though they are acting under the direction and
control of a foreign government.

      NSD officials believe that Congress should act and once again require those
who lobby for foreign commercial interests to register under FARA. We agree with
the concern that foreign governmental and commercial interests overseas may not
always be distinct and we recommend that NSD perform a formal assessment of
the LDA exemption, along with the other current FARA exemptions and determine
whether a formal effort to seek legislative change is warranted.

Civil Investigative Demand Authority

        As discussed above, one of the tasks for the FARA Unit is to locate foreign
agents who may have an obligation under FARA but either knowingly or
unknowingly fail to register. The FARA Unit told us that, when it successfully
identifies a potential agent, it can sometimes be difficult to obtain the necessary
information the FARA Unit needs to determine whether registration is required.
Civil investigative demand authority (CID) allows the Department to compel the
production of records, or response to written interrogatories or oral testimony
concerning such records. The Department submitted legislative proposals seeking
CID authority for the FARA Unit in 1991, and again in 1999. A GAO report in 2008
also recommended CID authority for the FARA Unit.19 However, the Department’s
attempts to obtain this authority in 1991 and 1999 were unsuccessful. Neither NSD
officials nor the Department’s Office of Legislative Affairs could offer an opinion as
to why these efforts were unsuccessful; however, FARA Unit staff did provide some
insight as to how this authority could help it better determine when FARA violations
are occurring, specifically identifying think tanks, non-governmental and grass roots

       19
          U.S. Government Accountability Office, Post-Government Employment Restrictions and
Foreign Agent Registration, GAO-08-855 (July 30, 2008).




                                              18
      Case 1:19-cr-00125-ABJ Document 19-11 Filed 05/10/19 Page 11 of 11



organizations, organizations operating on college or university campuses, and
foreign media outlets operating in the United States as potential registrants as to
which it can be difficult to obtain information for a variety of reasons. Such
organizations may receive funding from foreign governments and subsequently
take public political positions that are favorable to those governments. According
to the FARA Unit, these types of organizations generally claim that they act
independently of foreign control or are not serving a predominantly foreign interest
and are not required to register.

       The FARA Unit has identified the above as its primary enforcement challenge,
and believes CID is vital in determining whether FARA violations are occurring. We
do not dispute that CID authority would provide FARA Unit staff with a very useful
additional tool in in its efforts to administer and enforce FARA. However, we
believe CID authority is a powerful authority that can be subject to overreach and
abuse if left unchecked, and which cannot be allowed to be used to overcome
legitimate and important legal protections and interests. Therefore, we believe that
any such expansion of CID authority would have to include rigorous controls and
oversight to ensure that it is being used appropriately.

Process for Filing Informational Materials

        As discussed earlier in this report, FARA requires registrants who transmit
informational materials on behalf of their foreign principal to appropriately mark
that material and file it with the Department of Justice within 48 hours of the
beginning of transmittal. The FARA Unit told us that the term “informational
materials,” which replaced the term “propaganda” in 1995, is not formally defined
in the Act or its implementing regulation. As a result, the FARA Unit has developed
its own working definition of what constitutes informational materials in order to
fairly advise registrants of the requirements. However, without a statutory
definition of the term “informational materials,” the FARA Unit cannot be certain it
is satisfying Congressional intent for FARA.

       Additionally, the FARA Unit believes that advances in information technology
have made the 48-hour rule outdated. Registered foreign agents now send out
informational materials via Twitter and other social media on a near-continuous
basis. Trying to enforce the requirement for them to submit all of these materials
in hard copy within 48 hours of dissemination creates a constant and unrealistic
burden on registrants to submit materials, and on FARA personnel to police their
submissions. Allocating resources to enforcing the 48 hour rule also would
consume a disproportionate amount of time on the part of FARA unit, often to the
detriment of other crucial aspects of their work. FARA Unit staff also told us that
informational materials mailed via the U.S. Postal Service in hard copy must pass
through screening prior to delivery. This often results in submissions being delayed
for weeks or longer before arriving at the FARA Unit’s office. The FARA Unit
believes that the statute should be amended to allow registrants to compile
informational materials and submit them semi-annually with each supplemental
statement.




                                             19
